DETAILED ACTION
1.	This office action is a response to communication submitted on 11/26/2019.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 11/07/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-16 are presented for examination.
Claim Rejections – 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 USC § 112 since the claims recites the limitation the amplifier in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Other issues related were found in claims 3 and 8 where the claims introduce an amplifier when claim 1 already discloses an amplifier. 
Corrections are required. 
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NOBUHARA (JP 2009139096 A). 
  	In regards to claim 1, NOBUHARA shows (Figs. 1-6) an arithmetic processing device (6) for resolver signal comprising: 
an A/D converter (i.e. 72) for converting a rotation detection signal of a rotation detection sensor (12) supplied from the outside into a digital signal; and 
a logic unit (14) constituting a logic circuit that calculates the angle (i.e. ϴ) of the rotation detection sensor from the digital signal output from the A/D converter,
wherein the amplifier (A1/A2), the A/D converter (72), and the logic unit 6) are mounted in the same chip or in the same package (i.e. The motor control circuit 6 includes a control IC 10 in which a microcomputer unit 40 and an R / D converter unit 14 are integrated on one chip, amplifiers A1 and A2 for amplifying the outputs of the current sensors 8 and 9, respectively. Note- he microcomputer unit 40 and the R / D converter unit 14 may be housed and integrated in the same package after being configured on different chips).
In regards to claim 2,  NOBUHARA shows (Figs. 1-6) comprising an excitation coil (i.e. 15), a first detection coil and a second detection coil that detect a signal according to an excitation signal of the excitation coil (see coils 16-17), wherein the first and second detection coils have a phase with each other offset and located around the excitation coil; wherein the A/D converter converts an analog signal transmitted from the first detection coil and an analog signal generated from the second detection coil into a digital signal and a digital signal, respectively; and wherein the logic unit obtains the angle (ϴ) of the exciting coil with respect to the digital signals according to the following equation (where t is time, f (t) is an excitation signal, and w is an angular velocity) -1 ϴ)

    PNG
    media_image1.png
    71
    225
    media_image1.png
    Greyscale

In regards to claims 3 and 8, NOBUHARA shows (Figs. 1-6) further comprising an amplifier (32, 34) for amplifying the rotation detection signal with a designated gain (inflict as natural phenom of amplifiers), wherein the logic unit (14) transmits a signal for setting the designated gain to the amplifier in accordance with an analog signal voltage of a rotation detection sensor (see analog voltages Sin ωt·Sin ϴ and Sin ωt·Cosϴ inputted to amplifiers 32 and 34).
In regards to claims 4 and 9-10, NOBUHARA shows (Figs. 1-6) wherein the logic unit includes a plurality of address lines, a plurality of data lines (data bus), a memory cell unit, and an address decoder that decodes an address signal and outputs a decode signal to the memory cell unit (i.e. BCU 46 activates a necessary external bus cycle based on the physical address obtained by the CPU 42. The MEMC 48 controls memory and various input / outputs during external expansion. The DMAC 50 performs data transfer between the memory and the I / O instead of the CPU 42).
In regards to claims 5-6 and 11s, NOBUHARA shows (Figs. 1-6) wherein the memory cell unit controls or sets the amplification unit as a wiring element and/or a logic element configured by truth table data, and wherein the memory cell unit calculates an angle (i.e. ϴ) from a digital signal output from the A/D converter as a wiring element and/or a logic element configured by truth table data (The microcomputer unit 40 further includes a timer circuit 44, a bus control unit (BCU) 46, a memory controller (MEMC) 48, a DMAC (Direct Memory Access Controller) 50, a ROM 
In regards to claims 7 and 12-16, NOBUHARA shows (Figs. 1-6) wherein the logic unit (14) is a multi-lookup table (The microcomputer unit 40 further includes a timer circuit 44, a bus control unit (BCU) 46, a memory controller (MEMC) 48, a DMAC (Direct Memory Access Controller) 50, a ROM (Read Only Memory) 52, a RAM (Random Access Memory) 54. Timer circuit 44 includes timers TM0 to TM4. The BCU 46 activates a necessary external bus cycle based on the physical address obtained by the CPU 42. The MEMC 48 controls memory and various input / outputs during external expansion. The DMAC 50 performs data transfer between the memory and the I / O instead of the CPU 42. See Table shown in Fig. 6 and ROM tables 27 and 30, and data table 112).
Related Prior Arts
8.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
US 20170227567 A1 discloses the controller 50 includes a microprocessor circuit 60 and an interface circuit 55. The microprocessor circuit 60 preferably includes a dual-core central processing unit (CPU) 65, a pulse generator 78 and a sigma-delta analog-to-digital converter (SDADC) 70 that communicate via an internal parallel communication bus 85. 
US 20130249452 A1 discloses a motor drive controller 14 has a cos phase coil 17 and a sin phase coil 18 as two-phase coils, the resolver digital convertor 10, and an inverter control portion 62 (controller). The motor drive controller 14 is an LSI (large scale integration) or a processor for obtaining a command value as a drive current value to the motor 11 to generate three-phase currents corresponding to the command value based on a resolver output signal, and, thus, to supply currents of the respective phases from corresponding three lines 15 to the motor 11.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846